 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 In Re:                                                      Chapter 11

            MEZZ57TH LLC                                     Case No.: 20-11316
            d/b/a John Barrett

                                    Debtor.

 -------------------------------------------------------X

              THIRD AMENDMENT TO STIPULATION AND CONSENT ORDER

        Mezz57th LLC (the “Operating Debtor”), the debtor in the captioned chapter 11 case

and MIP 57th Development Acquisition LLC (the “Landlord”) stipulate to this Third

Amendment to that certain Stipulation and Consent Order dated December 17, 2020 [Docket

No. 101] (“Stipulation”), extending the term of the Stipulation pursuant to paragraph 8 thereof,

and hereby agree to the following amendments.

                                                 Amendment

        1.        Paragraph 1 of the Stipulation is amended to be:

                For the period of October 1, 2020 through May 31, 2021, in lieu of Fixed Rent
        and additional rent under the Lease, the Operating Debtor shall owe Landlord
        interim monthly rent (the “Interim Rent”) in the amount of 16.5% of gross sales net
        of merchant fees and taxes (the “Gross Sales”).

        2.        Paragraph 6 of the Stipulation is amended to be:

                 Landlord agrees not to terminate the Lease in accordance with Article
        16.01(a) of the Lease solely for failure to pay Fixed Rent or any additional rent
        under the Lease, or for any non-monetary alleged defaults under the Lease prior to
        the date hereof, until the earlier of (i) June 1, 2021 or (ii) the Operating Debtor’s
        failure to make Interim Rent payments after expiration of applicable grace periods
        under this Stipulation and Order. The Operating Debtor agrees to abide by all other
        provisions of the Lease during the term of this Stipulation and Order, and Landlord
        reserves the right to terminate the Lease during the term of this Stipulation and
        Order in the event of default under Article 16.01 of the Lease (aside from Article
        16.01(a) and as otherwise set forth in this Stipulation and Order) that first occurs
        after the date of execution of this Stipulation and Order.


3544843.1
        3.     Paragraph 8 of the Stipulation is amended to be:

                On June 1, 2021, absent a written Stipulation and Order executed by and
        between Landlord and the Operating Debtor to amend and/or extend the Lease or the
        terms of this Stipulation and Consent Order, the Lease shall be deemed rejected
        under section 365 of the Bankruptcy Code and shall immediately terminate, and the
        Operating Debtor consents, and shall not object, to (i) termination of the Lease
        without the requirement or necessity of the Landlord to serve a notice of termination,
        (ii) immediate surrender of the Premises, (iii) the entry of an order by the
        Bankruptcy Court compelling its surrender of the Premises, and (iv) the termination
        of the automatic stay

        4.     Paragraph 12 of the Stipulation is amended to be:

                 Landlord hereby withdraws the Lease Extension Objection, without
        prejudice, and consents to the extension of the Operating Debtor’s deadline to
        assume or reject the Lease through and including May 31, 2021; provided, however,
        that in accordance with section 365(d)(4) of the Bankruptcy Code, any further
        extension of the Operating Debtor’s time to assume or reject the Lease may only be
        permitted upon written consent of the Landlord.

        5.     Except as amended and extended pursuant hereto, no other changes or

modifications to the Stipulation are intended or implied and in all other respects the Stipulation

is hereby specifically ratified, restated and confirmed by all parties hereto.

        6.     The parties hereto agree and request that this Third Amendment to Stipulation

and Consent Order be entered as a Consent Order by the United States Bankruptcy Court for the

Southern District of New York.

We hereby consent to the form and entry
of the within Third Amendment to Stipulation and Consent Order:


GOLENBOCK EISEMAN ASSOR                               BALLON STOLL BADER &
BELL & PESKOE LLP                                     NADLER, P.C.

Counsel for Landlord                                  Counsel for Operating Debtor

By:     /s/ Jonathan L. Flaxer                        By:     /s/ Vincent J. Roldan
        Jonathan L. Flaxer                                   Vincent J. Roldan



                                                  2
3544843.1
Dated: April 29, 2021                Dated: April 29, 2021




SO ORDERED:


/s/ Sean H. Lane
UNITED STATES BANKRUPTCY JUDGE

Dated: April 30, 2021




                                 3
3544843.1
